Citation Nr: 1810122	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that new and material evidence had not been presented to reopen a claim for service connection for low back pain.  

A Travel Board hearing was held in November 2010.  A copy of the transcript of that hearing is of record.  

In May 2012, the Board reopened and remanded the claim, which it characterized as a claim for "degenerative disc disease of the lumbar spine, including as secondary to service connected disabilities, to include hallux valgus."  

In June 2014, the Board bifurcated the issue.  Tyrues v. Shinseki, 732 F.3d 1351, 1356 (Fed. Cir. 2013) (bifurcation of a claim generally is within VA's discretion); Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Specifically, the Board denied a claim for service connection for degenerative disc disease (DDD) of the lumbar spine on a direct basis, and remanded a claim for "service connection for DDD as secondary to service-connected disabilities, to include hallux valgus." 

In April 2016, the Board denied the claim for service connection for DDD as secondary to service-connected disabilities, to include hallux valgus.

The Veteran appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2016, while his case was pending at the Court, the VA's Office of General Counsel and the Veteran's representative filed a Joint Motion requesting that the Court vacate the Board's April 2016 decision.  That same month, the Court issued an Order vacating the April 2016 Board decision.  

In order to comply with the directives of the November 2016 Joint Motion, the Board in February 2017 remanded the claim.  For reasons explained below, further development remains necessary and thus the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Although there is no brief from the Veteran's representative, Disabled American Veterans, following the February 2017 Board remand, there is no prejudice to the Veteran as the Board is remanding the issue on appeal for further development.  Thus, the Veteran's representative will have an opportunity to submit appellate argument if the case is returned to the Board following completion of the remand directives.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was previously remanded.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In order to comply with the directives of the November 2016 Joint Motion, in February 2017 the Board remanded the issue for a VA opinion in order for the examiner to address whether the Veteran's current low back disability has been aggravated by a service-connected disability, to include hallux valgus.  In a March 2017 VA opinion, the examiner addressed whether the Veteran's low back disability was aggravated by the service-connected hallux valgus, however the examiner did not address whether the Veteran's other service-connected disabilities aggravated his low back disability.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  

The Board notes that the Veteran's service-connected disabilities include hypertension, hallux valgus of the right great toe and left great toe, left finger fracture, coronary artery disease, left thumb scar, and bilateral shoulder impingement disorder.  In November 2010 the Veteran testified that he was being treated for arthritis in his "full skeleton" and he considered his low back to be part of that skeleton.  He indicated that he had pain that generated from his shoulder down through his back.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran's claims file to the examiner who rendered the March 2017 VA opinion.  If this examiner is unavailable, another qualified physician should be requested to review the claims file and to provide the requested opinion.  After reviewing the claims folder the examiner is requested to provide an addendum opinion as to:
   
Whether it is at least as likely as not (50 percent or greater probability) that any current low back disability has been aggravated by the following service-connected disabilities: hypertension, left finger fracture, coronary artery disease, left thumb scar, and bilateral shoulder impingement disorder.  In rendering the opinion the examiner is specifically asked to address the Veteran's November 2010 testimony that he was being treated for arthritis in his "full skeleton" and that he had pain that generated from his shoulder down through his back.
   
If, and only if, the examiner determines that a current low back disability has been aggravated by a service-connected disability, to include bilateral shoulder impingement disorder, the examiner should identify the baseline level of severity of the low back disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress of the pre-existing disability, the examiner should identify the degree of increase in severity due to natural progression.
   
The physician should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
   
2. The AOJ must review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond. Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

